                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 MARC WATERMAN,                                     :   Case No. ______________
                                                    :
        Plaintiff,                                  :   JURY TRIAL DEMANDED
                                                    :
        v.                                          :   COMPLAINT FOR VIOLATION OF THE
                                                    :   SECURITIES EXCHANGE ACT OF 1934
 REALPAGE, INC., STEPHEN T. WINN,                   :
 ALFRED R. BERKELEY, III, PETER                     :
 GYENES, SCOTT S. INGRAHAM, DANA                    :
 JONES, CHARLES F. KANE, JEFFREY T.                 :
 LEEDS, and JASON A. WRIGHT,                        :
                                                    :
        Defendants.                                 :

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges the

following upon personal knowledge with respect to himself, and upon information and belief based

upon the investigation of counsel as to all other allegations herein:

                                     NATURE OF ACTION

       1.      On December 20, 2020, RealPage, Inc. (“RealPage” or the “Company”) entered

into an agreement (the “Merger Agreement”) to be acquired by affiliates of Thoma Bravo, L.P.:

Mirasol Parent, LLC (“Parent”) and Mirasol Merger Sub, Inc. (“Merger Sub,” and together with

Parent, “Mirasol”) (the “Proposed Merger”).

       2.      Under the terms of the Merger Agreement, RealPage’s stockholders will receive

$88.75 per share in cash.

       3.      On January 19, 2021, defendants filed a proxy statement (the “Proxy”) with the

U.S. Securities and Exchange Commission (the “SEC”).

       4.      As alleged herein, the Proxy omits material information regarding the Proposed

Merger, and defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”).
                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.      Plaintiff is, and has been continuously throughout all relevant times, the owner of

RealPage common stock.

       9.      Defendant RealPage is a Delaware corporation. RealPage’s common stock is

traded on the NASDAQ under the ticker symbol “RP.”

       10.     Defendant Stephen T. Winn is Chief Executive Officer and Chairman of the Board

of Directors (the “Board”) of the Company.

       11.     Defendant Alfred R. Berkeley, III is a member of the Board.

       12.     Defendant Peter Gyenes is a member of the Board.

       13.     Defendant Scott S. Ingraham is a member of the Board.

       14.     Defendant Dana Jones is a member of the Board.

       15.     Defendant Charles F. Kane is a member of the Board.

       16.     Defendant Jeffrey T. Leeds is a member of the Board.




                                                  2
       17.     Defendant Jason A. Wright is a member of the Board.

       18.     Defendants identified in ¶¶ 10-17 are collectively referred to as the “Individual

Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       19.     RealPage provides a technology platform for real estate owners and managers.

       20.     On December 20, 2020, RealPage entered into the Merger Agreement, under which

RealPage’s stockholders will receive $88.75 per share in cash.

       21.     The press release announcing the Proposed Merger states as follows:

       RealPage, Inc. (NASDAQ: RP), a leading global provider of software and data
       analytics to the real estate industry, today announced it has entered into a definitive
       agreement to be acquired by Thoma Bravo, a leading private equity investment firm
       focused on the software and technology-enabled services sector, in an all-cash
       transaction that values RealPage at approximately $10.2 billion, including net debt.

       Under the terms of the agreement, RealPage stockholders will receive $88.75 in
       cash per share of RealPage common stock upon closing of the transaction. The
       purchase price represents a premium of 30.8% over RealPage’s closing stock price
       of $67.83 on December 18, 2020, a premium of 36.5% over RealPage’s 30-day
       volume-weighted average share price through that date, and a premium of 27.8%
       over RealPage’s all-time high closing stock price of $69.47 on December 7, 2020.
       The RealPage Board of Directors has unanimously approved the agreement with
       Thoma Bravo and recommends that RealPage stockholders vote in favor of the
       transaction at the special meeting of RealPage stockholders to be called in
       connection with the transaction.

       Upon completion of the transaction, RealPage expects to continue operating under
       the leadership of Chairman and CEO Steve Winn and the existing RealPage
       leadership team based in Richardson, Texas.

       “We believe this transaction will provide immediate and substantial value to
       RealPage stockholders, reflecting the tremendous work that our employees have
       done to build this company. I am immensely proud of that work and also pleased
       that the transaction will provide us the opportunity to work with Thoma Bravo, a
       firm with tremendous software investment and operational capabilities. This will
       enhance our ability to focus on executing our long-term strategy and delivering
       even better products and services to our clients and partners,” commented Steve
       Winn, Chairman of the Board and Chief Executive Officer of RealPage.




                                                 3
“RealPage’s industry leading platform is critical to the real estate ecosystem and
has tremendous potential going forward,” said Orlando Bravo, Founder and a
Managing Partner of Thoma Bravo. “Our firm has a track record of acquiring
cutting edge software providers to specialized industries and driving their
innovation and growth while remaining true to their core business and customers.
Together, RealPage and Thoma Bravo can partner to grow the company’s market
offerings and enhance its current capabilities to capitalize on the increasingly
complex and expanding real estate market.”

“We are thrilled to partner with Steve and the RealPage team at this exciting
milestone in the company’s journey,” said Scott Crabill, a Managing Partner at
Thoma Bravo. “As technology transformation takes on increasing importance in
the real estate industry, RealPage’s diverse and innovative portfolio of products and
solutions puts the company in prime position to accelerate its market leadership.
We look forward to applying Thoma Bravo’s operational and investment expertise
in software to help drive RealPage’s continued growth and identify attractive M&A
opportunities.”

Transaction Details

Closing of the transaction is subject to customary conditions, including approval by
the holders of a majority of the outstanding shares of RealPage common stock,
expiration or early termination of the applicable waiting period under the Hart-
Scott-Rodino Antitrust Improvements Act of 1976, and receipt of other required
regulatory approvals. A special meeting of RealPage stockholders will be held in
early 2021, following the filing of a definitive Proxy with the U.S. Securities and
Exchange Commission. Mr. Winn and certain affiliated entities, which collectively
own approximately 10% of the outstanding shares of RealPage common stock, have
entered into a voting agreement with Thoma Bravo pursuant to which they have
agreed, among other things, to vote their shares of RealPage common stock in favor
of the merger, and against any competing transaction, so long as, among other
things, the RealPage Board of Directors continues to recommend that RealPage
stockholders vote in favor of the merger.

Consistent with the Board’s commitment to maximizing stockholder value, under
the terms of the definitive merger agreement, RealPage’s Board of Directors and
advisors may actively initiate, solicit and consider alternative acquisition proposals
during a 45-day “go shop” period. RealPage has the right to terminate the merger
agreement to accept a superior proposal during the go-shop period, subject to the
terms and conditions of the merger agreement. There can be no assurances that this
process will result in a superior proposal, and RealPage does not intend to disclose
developments with respect to this solicitation process unless and until RealPage’s
Board of Directors makes a determination requiring further disclosure.

The parties expect the transaction to close in the second quarter of 2021. Upon
completion of the transaction, RealPage will become a privately held company, and



                                          4
       its common stock will no longer be listed on the NASDAQ stock market.

       BofA Securities is acting as financial advisor to RealPage, and Wachtell, Lipton,
       Rosen & Katz is acting as its legal counsel. Financing for the transaction is being
       provided by Goldman Sachs & Co. LLC. Goldman Sachs & Co. LLC is also serving
       as financial advisor to Thoma Bravo, and Kirkland & Ellis LLP is serving as its
       legal counsel.

       22.     On January 19, 2021, defendants filed the Proxy with the SEC, which omits

material information regarding the Proposed Merger.

                                       Financial Projections

       23.     The Proxy fails to disclose material information regarding the Company’s financial

projections. The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       24.     The Proxy fails to disclose:

               (i)     The line items used to calculate adjusted EBITDA and unlevered free cash

flow; and

               (ii)    A reconciliation of the non-GAAP to GAAP metrics.

                                          Financial Analyses

       25.     The Proxy fails to disclose material information regarding the analyses performed

by BofA Securities, Inc. (“BofA”), the Company’s financial advisor.            When a banker’s

endorsement of the fairness of a transaction is touted to shareholders, the valuation methods used

to arrive at that opinion as well as the key inputs and range of ultimate values generated by those

analyses must also be fairly disclosed.




                                                  5
       26.     The Proxy fails to disclose the following regarding BofA’s Discounted Cash Flow

Analysis:

               (i)        Unlevered free cash flows and all line items used to calculate unlevered free

cash flows;

               (ii)       The terminal values;

               (iii)      The inputs and assumptions underlying the discount rates and perpetuity

growth rates used by BofA;

               (iv)       Net debt; and

               (v)        The number of fully-diluted shares outstanding.

       27.     The Proxy fails to disclose the following regarding BofA’s research analyst price

targets analysis:

               (i)        The price targets observed; and

               (ii)       The sources of the price targets.

                      Background of the Merger and Potential Conflicts of Interest

       28.     The Proxy fails to disclose whether RealPage entered into any nondisclosure

agreements that contained standstill and/or don’t ask, don’t waive provisions.

       29.     The Proxy also fails to disclose the timing and nature of any communications

regarding the future employment and/or directorship of RealPage’s officers and/or directors,

including who participated in all of the communications.

       30.     If disclosed, the omitted information would significantly alter the total mix of

information available to RealPage’s stockholders.




                                                    6
                                              COUNT I

Claim Against the Individual Defendants and RealPage for Violation of Section 14(a) of the
                              Exchange Act and Rule 14a-9

          31.   Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          32.   The Individual Defendants disseminated the false and misleading Proxy, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which they were made, failed to state material facts necessary to

make the statements therein not materially false or misleading.

          33.   RealPage is liable as the issuer of these statements.

          34.   The Proxy was prepared, reviewed, and/or disseminated by the Individual

Defendants.

          35.   Due to their positions within the Company, the Individual Defendants were aware

of this information and their duty to disclose this information in the Proxy.

          36.   The Individual Defendants were at least negligent in filing the Proxy with the

materially false and misleading statements.

          37.   The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder will consider them important in deciding how to vote on the Proposed

Merger.

          38.   A reasonable investor will view a full and accurate disclosure as significantly

altering the total mix of information made available in the Proxy and in other information

reasonably available to stockholders.

          39.   The Proxy is an essential link in causing plaintiff to approve the Proposed Merger.




                                                  7
          40.   Accordingly, defendants violated Section 14(a) of the Exchange Act and Rule 14a-

9.

          41.   Plaintiff is threatened with irreparable harm.

                                             COUNT II

                           Claim Against the Individual Defendants
                       for Violation of Section 20(a) of the Exchange Act

          42.   Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          43.   The Individual Defendants acted as controlling persons of RealPage within the

meaning of Section 20(a) of the Exchange Act as alleged herein.

          44.   Due to their positions as officers and/or directors of RealPage and participation in

and/or awareness of the Company’s operations and/or intimate knowledge of the false statements

contained in the Proxy, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

          45.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy alleged by plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

          46.   Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.




                                                  8
       47.     The Proxy contains the unanimous recommendation of the Individual Defendants

to approve the Proposed Merger. They were thus directly involved in the making of the Proxy.

       48.     Accordingly, the Individual Defendants violated Section 20(a) of the Exchange

Act.

       49.     The Individual Defendants had the ability to exercise control over and did control

a person or persons who have each violated Section 14(a) of the Exchange Act and Rule 14a-9, by

their acts and omissions as alleged herein.

       50.     These defendants are liable pursuant to Section 20(a) of the Exchange Act.

       51.     Plaintiff is threatened with irreparable harm.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief against defendants as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from consummating the Proposed Merger;

       B.      In the event defendants consummate the Proposed Merger, rescinding it and setting

it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                                 9
                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: February 18, 2021                           RIGRODSKY LAW, P.A.

                                             By: /s/ Gina M. Serra
                                                 Seth D. Rigrodsky (#3147)
                                                 Gina M. Serra (#5387)
                                                 Herbert W. Mondros (#3308)
OF COUNSEL:                                      300 Delaware Avenue, Suite 210
                                                 Wilmington, DE 19801
GRABAR LAW OFFICE                                Telephone: (302) 295-5310
Joshua H. Grabar                                 Facsimile: (302) 654-7530
One Liberty Place                                Email: sdr@rl-legal.com
1650 Market Street, Suite 3600                   Email: gms@rl-legal.com
Philadelphia, PA 19103                           Email: hwm@rl-legal.com
Telephone: (267) 507-6085
Email: jgrabar@grabarlaw.com                       Attorneys for Plaintiff




                                                 10
